Opinion by
Donlon, J.
Counsel for the respective parties stipulated as to the net weights of the biscuits in question, described as Bourbon, Carlton, Shortcake, and Devon. On the agreed facts and on the basis of the respective net weights stipulated, it was held that the biscuits are taxable under sections 2470 and 2491, Internal Revenue Code, as modified, supra, as follows: (1) As to the biscuits, described as Bourbon, 1.90 percent of the net weight consisting of coconut oil, at 5 cents per pound; 5.78 percent consisting of palm-kernel oil, at 3 cents per pound; and 3.88 percent consisting of whale oil, at 1}i cents per pound; (2) as to the biscuits, described as Carlton, 5.12 percent of the net weight consisting of coconut oil, at 5 cents per pound; 10.68 percent consisting of palm-kernel oil, at 3 cents per pound; and 5.56 percent consisting of whale oil, at 1% cents per pound; and (3) as to the biscuits, described as Shortcake, 7.45 percent of the net weight consisting of palm-kernel oil, at 3 cents per pound, and 7.45 percent consisting of whale oil, at 1 y2 cents per pound. As to the biscuits, described as Devon, which contained none of the products specified in the Internal Revenue Code, such biscuits were held not to be taxable thereunder. All claims with respect to other merchandise covered by these protests, having been abandoned, were dismissed.